DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE. Claims 1-3 remain pending. Claims 1-2 have been amended. 
Claim Interpretation
For claims 1-3, the control device is interpreted as a computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (US 20170315534 A1) in view of Kida et al (US 10547471 B2), Merrill et al (US 20150068658 A1), and Okuyama et al (US 20020105296 A1) (Hereinafter referred to as Horiguchi, Kida, Merrill and Okuyama respectively).

Regarding Claim 1, Horiguchi discloses a control device for synchronizing and controlling a master device and a slave device (See at least Horiguchi Paragraph 0009)…, wherein the control device is configured by a computer device to:
obtain a command value for each axis of the slave device through computation…based on a command value for each axis, or a measured current value of each axis of the master device (See at least Horiguchi Paragraph 0050; the command value for each slave axis can be calculated by the command position calculating unit based on the command positions for the master axis, or from using the position information of the master detected from the detectors and the position table; the measured current value of the master axis can be determined from the command positions, or detectors that detect the motor or the master axis directly); 
perform synchronization computation for a position of the master device and a position of the slave device for each axis or the measured current value of each axis of the master device (See at least Horiguchi Paragraph 0046 and Paragraph 0050: the command position calculating unit calculates the command positions of the master axis, which determines the future positions of the master axis, and outputs the command positions to the slave synchronous control unit; The slave synchronous control unit drives the slave axes based on the command positions and the position table, which keeps the master and the slave axes synchronized) …to maintain the position of the master device and the position of the slave device in a predetermined corresponding relation (See at least Horiguchi Paragraph 0018: the position table stores the relationship between the master axis and the plurality of slave axes. Because the table has a specific relationship of master with slave, following the table is interpreted to mean that it is maintaining a predetermined corresponding relation. Because the command position will be used to look up the table, the future command positions calculated are for maintaining the positions of the axes in a predetermined corresponding relation) in a case that a number of axes of the master device is less than a number of axes of the 5slave device (See at least Horiguchi Paragraph 0045, the conveyor/master has one axis, while the slave/machine has a plurality)… ; and
perform coordinate transformation from a 15coordinate system of the master device into a coordinate system of the slave device (See at least Horiguchi Figure 2 and Paragraphs 0048- by…projections of synchronization computation result values obtained through the synchronization computation in the coordinate system of the slave device (See at least Horiguchi Paragraphs 0047-0048 and Figure 2: the master axis control unit drives the master axis based on the command positions calculated, which are interpreted as the synchronization computation result values, and then the slave synchronous control unit drives the slave’s axes based on the command positions and the relationship stored in the position table; Based on Paragraph 0012 of applicant’s specification, projections are the x, y, and z components of the slave device, the three slave axes shown in Figure 2 are interpreted as the x, y, and z components).
	Horiguchi does not disclose synchronizing and controlling a master device and a slave device at … a fixed period. 
However, Kida discloses this limitation (See at least Kida Column 2 lines 16-36 and 43-49). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horiguchi to incorporate the teachings of Kida to include a fixed period for synchronizing and controlling the master and slave device. This fixed period would allow the control device to transmit control commands every fixed period rather than all at once. This allows for the slave devices to concentrate on one set of commands at a time (See at least Kida Column 4 line 58- Column 5 line 19). A fixed period also allows for synchronizing at certain times so a slave axis won’t go too far out of sync compared to when there is no fixed period. Also, it allows for the system to periodically check for synchronicity over time periods.
	The combination of Horiguchi and Kida fail to disclose… wherein the predetermined corresponding relation is a relation in which the slave device is accelerated or decelerated in accordance with a cam curve with respect to changes in the position of the master device. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi and Kida with the teachings in Merrill to have the predetermined corresponding relation be that of a cam curve where the slave is accelerated or decelerated with respect to changes in the position of the master device. A cam profile/curve can be used to synchronize slaves with a master (See at least Merrill Paragraph 0063, the cam profile synchronizes the application of the label onto the bottle with the moves performed by the belts, the belts being the slaves and the bottle being placed on the conveyor, which is the master).  Since the conveyor can change speeds, different motion profiles for the slaves can be used for different operating parameters (See at least Merrill Paragraph 0038-0039). This allows the slaves to still be synchronized with the master even when the master changes speed and/or positions.  
	Even though Horiguchi shows the projections of the coordinate transformation from the master coordinate system to the slave coordinate system using a table (See at least Horiguchi Figure 2, the three slave axes are interpreted as the x, y, and z components of the slave coordinate system which are in a predetermined relationship with the master axis), Horiguchi fails to teach that the projections were calculated. Therefore, the combination of Horiguchi, Kida, and Merrill fail to explicitly disclose performing coordinate transformation of the master coordinate system into the slave coordinate system …by calculating projections.
	However, Okuyama teaches this limitation (See at least Okuyama Paragraphs 0084-0092, the conveyor coordinate system, which only varies in the x-coordinate so the y- and z-
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi, Kida, and Merrill with the teachings in Okuyama to calculate the projections during coordinate transformation. Performing coordinate transformation by calculating projections from a conveyor coordinate system to a robot coordinate system is routinely done in the art. This is done so the robot can track an object being conveyed on a conveyor and pick or place the object accurately. Calculating projections for coordinate transformation allows a large number of work pieces to be conveyed and processed without imposing a large burden on the robot controller (See at least Okuyama Paragraph 0092). Performing coordinate transformation from a conveyor coordinate system to a robot coordinate system will reduce the amount of computation for determining a position of a work piece being conveyed (See at least Okuyama Paragraph 0016), thus increasing the efficiency and speed of the robot program 

Regarding Claim 2, Horiguchi discloses a control method for obtaining a command value for each axis of a slave device through computation…based on a command value for each axis, or a measured current value of each axis of a master device (See at least Horiguchi Paragraph 0050; the command value for each slave axis can be calculated by the command position calculating unit based on the command positions for the master axis, or from using the position information of the master detected from the detectors and the position table; the measured current value of the master axis can be determined from the command positions, or detectors that detect the motor or the master axis directly) and synchronizing and controlling the master device and the slave device (See at least Horiguchi Paragraph 0009), the control method comprising:
perform synchronization computation for a position of the master device and a position of the slave device for each axis or the measured current value of each axis of the master device (See at least Horiguchi Paragraph 0046 and Paragraph 0050: the command position calculating unit calculates the command positions of the master axis, which determines the future positions of the master axis, and outputs the command positions to the slave synchronous control unit; The slave synchronous control unit drives the slave axes based on the command positions and the position table, which keeps the master and the slave axes synchronized) …to maintain the position of the master device and the position of the slave device in a predetermined corresponding relation (See at least Horiguchi Paragraph 0018: the position table stores the relationship between the master axis and the plurality of slave axes. Because the table has a specific relationship of master with slave, following the table is interpreted to mean that it is maintaining a predetermined corresponding relation. Because the command position will be used to look up the table, the future command positions calculated are for maintaining the positions of the axes in a predetermined corresponding relation) in a case that a number of axes of the master device is less than a number of axes of the 5slave device (See at least Horiguchi Paragraph 0045, the conveyor/master has one axis, while the slave/machine has a plurality)… ; and
perform coordinate transformation from a 15coordinate system of the master device into a coordinate system of the slave device (See at least Horiguchi Figure 2 and Paragraphs 0048-0049. The table is being interpreted as the coordinate transformation unit because it shows the relationship between the master and the slave axis.) by…projections of synchronization computation result values obtained through the synchronization computation in the coordinate system of the slave device (See at least Horiguchi Paragraphs 0047-0048 and Figure 2: the master axis control unit drives the master axis based on the command positions calculated, which are interpreted as the synchronization computation result values, and then the slave synchronous control unit drives the slave’s axes based on the command positions and the .
	Horiguchi does not disclose synchronizing and controlling a master device and a slave device at … a fixed period. 
However, Kida discloses this limitation (See at least Kida Column 2 lines 16-36 and 43-49). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horiguchi to incorporate the teachings of Kida to include a fixed period for synchronizing and controlling the master and slave device. This fixed period would allow the control device to transmit control commands every fixed period rather than all at once. This allows for the slave devices to concentrate on one set of commands at a time (See at least Kida Column 4 line 58- Column 5 line 19). A fixed period also allows for synchronizing at certain times so a slave axis won’t go too far out of sync compared to when there is no fixed period. Also, it allows for the system to periodically check for synchronicity over time periods.
	The combination of Horiguchi and Kida fail to disclose… wherein the predetermined corresponding relation is a relation in which the slave device is accelerated or decelerated in accordance with a cam curve with respect to changes in the position of the master device. 
However, Merrill teaches this limitation (See at least Merrill Paragraph 0063 and Figure 16, the slave is accelerated or decelerated based on a cam profile, which is interpreted as a cam curve, with respect to the master’s position; See at least Merrill Paragraphs 0038-0039, different motion profiles for different operating parameters is interpreted as the corresponding relation being predetermined). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi and Kida with the teachings in Merrill to have 
	Even though Horiguchi shows the projections of the coordinate transformation from the master coordinate system to the slave coordinate system using a table (See at least Horiguchi Figure 2, the three slave axes are interpreted as the x, y, and z components of the slave coordinate system which are in a predetermined relationship with the master axis), Horiguchi fails to teach that the projections were calculated. Therefore, the combination of Horiguchi, Kida, and Merrill fail to explicitly disclose performing coordinate transformation of the master coordinate system into the slave coordinate system …by calculating projections.
	However, Okuyama teaches this limitation (See at least Okuyama Paragraphs 0084-0092, the conveyor coordinate system, which only varies in the x-coordinate so the y- and z-coordinates can be omitted, is transformed into a robot coordinate system using a transformation matrix). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Horiguchi, Kida, and Merrill with the teachings in Okuyama to calculate the projections during coordinate transformation. Performing coordinate transformation by calculating projections from a conveyor coordinate system to a robot coordinate system is routinely done in the art. This is done so the robot can track an object being conveyed on a conveyor and pick or place the object accurately. Calculating projections 

Regarding Claim 3, Horiguchi discloses a non-transitory recording medium recording a program for causing a computer to execute the control method according to claim 2 (See at least Horiguchi Paragraph 0043).

Response to Arguments
Applicant's arguments filed August 09, 2021 have been fully considered but they are not persuasive. Applicant argues that there is no motivation for combining the Merrill reference with Horiguchi since the labeling system/slave in Merrill has only one axis. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine would come from the fact that Merrill teaches using a cam curve to synchronize a master axis/conveyor with a slave device where the slave device is accelerated or decelerated based on the cam curve in order to stay synchronized with the master axis/conveyor. Horiguchi also teaches a master axis/conveyor that is synchronized with a slave . 
Applicant further argues that the “amount of calculations for a synchronization operation…increases in proportion to the number of axes to be computed” naturally occurs when “the number of axes of the master device differs from the number of axes of the slave device”, and therefore the limitation is implicitly included in the claims. Examiner only considers limitations in the claims. If applicant believes that claim limitation is implicit based on the structure, then that limitation would also be implicit in the structure of Horiguchi, where the number of axes of the master device also differs from the number of axes in the slave device. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al (US 20180257238 A1) teaches a manipulator configured to grab work pieces on a conveyor
Ooba (US 20160001983 A1) teaches an article alignment apparatus aligning articles on a conveyor so robots can grab them 
Hartmann et al (US 20100008754 A1) teaches synchronizing the pickup of objects on a conveyor using a handling device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666